


Exhibit 10.11

 

Fred Buro 12/2010

 

EMPLOYMENT AGREEMENT

 

1.

 

EMPLOYER:

 

Presque Isle Downs, Inc. (the “Company”), a wholly owned subsidiary of MTR
Gaming Group, Inc. (“MTR”), having an address of 8199 Perry Highway, Erie, PA
16509.

 

 

 

 

 

2.

 

EMPLOYEE:

 

Fred Buro (the “Executive”)

 

 

 

 

 

3.

 

PERIOD OF EMPLOYMENT:

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to work in the employ of the Company, subject to the terms and conditions
of this Agreement, for the period commencing on December 15, 2010 (the
“Employment Date”) and ending on the second anniversary of the Employment Date
(such period, the “Agreement Term”); provided, however, such Agreement Term
shall automatically be extended on the last day thereof for successive one
(1) year periods unless either party provides to the other party a written
notice of non-renewal (a “Non-Renewal Notice”) at least 90 days prior to the
expiration date of the then applicable Agreement Term. The period of Executive’s
employment under this Agreement shall be hereinafter referred to as the “Period
of Employment.”

 

 

 

 

 

4.

 

DUTIES:

 

Effective as of the Employment Date, Executive shall serve, pursuant to the
terms of this Agreement, as the Company’s President and General Manager, and in
such other positions, consistent with Executive’s role, which the Company or MTR
may appoint to Executive during the Period of Employment. Executive shall devote
all of his business time, energy and skill to the business and affairs of the
Company and its affiliates and to the promotion of their interests. Executive
shall report directly to and shall be subject to the direction of either MTR’s
Chief Operating Officer and/or MTR’s Chief Executive Officer, as may be
determined from time to time by the Company or MTR.

 

 

 

 

 

5.

 

COMPENSATION & BENEFITS:

 

 

 

 

 

 

 

 

 

(a)

 

Salary:   During the Period of Employment, the Company shall pay Executive an
annual base salary of $275,000, or such greater amount as may be approved from
time to time by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of MTR (the “Board”) (the “Base Salary”). The Base Salary
shall be paid in accordance with the normal payroll practices of the Company.

 

 

 

 

 

 

 

(b)

 

Annual Incentive Bonus: During the Period of Employment,

 

[g11893ke01i001.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

Executive shall be eligible to participate in MTR’s annual incentive plan, as
may be in effect from time to time, in the sole discretion of the Compensation
Committee (“Incentive Plan”). Executive’s target bonus under the Incentive Plan
shall be 40% of Base Salary (or such amount as may be determined by the
Compensation Committee, in its discretion); actual awards may be earned above or
below the targeted amount based on performance objectives, as may be established
by the Compensation Committee, in its discretion.

 

 

 

 

 

 

 

(c)

 

Long Term Incentive Program: During the Period of Employment, Executive shall be
eligible to participate in MTR’s Long Term Incentive Program, as may be in
effect from time to time, and subject to the terms and conditions determined by
the Compensation Committee, in its sole discretion.

 

 

 

 

 

 

 

(d)

 

Benefits: During the Period of Employment, Executive shall be eligible to
participate in employee benefit plans made available by the Company and/or MTR
from time to time to the Company’s executives, generally, as the Compensation
Committee may periodically approve, in its sole discretion.

 

 

 

 

 

 

 

(e)

 

Life Insurance: During the Period of Employment, the Company (or MTR) will
maintain, at its sole cost and expense, a term life insurance policy for
Executive with a face value equal to Executive’s Base Salary. Executive shall
have the right to name the beneficiary of such term life insurance policy.
Notwithstanding the foregoing, the Company’s (or MTR’s) obligation to pay
premiums for such term life insurance policy shall be limited to the rate
charged for preferred non-smokers.

 

 

 

 

 

 

 

(f)

 

Automobile Allowance: During the Period of Employment, Executive shall be
entitled to $600 per month toward the lease or purchase, insurance and
maintenance of an automobile.

 

 

 

 

 

 

 

(g)

 

Vacation: During the Period of Employment, Executive shall be entitled to four
(4) weeks of paid vacation per year, subject to the terms of the Company’s
vacation policy as in effect from time to time.

 

 

 

 

 

 

 

(h)

 

Other Expenses: During the Period of Employment, the Company shall (i) reimburse
Executive for reasonable travel and other expenses incident to the rendering of
services by Executive hereunder, in accordance with Company policies, (ii) pay
for expenses associated with Executive’s gaming licensure in each state in which
Executive is directed by the Company or any of its affiliates to become
licensed, and (iii) provide Executive a

 

[g11893ke01i002.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

Company cellular telephone, or, at the Company’s election, reimburse Executive
for the cost of a cellular phone and reasonable monthly service charges
maintained by Executive, subject to documentation in accordance with the
Company’s policy, as in effect from time to time. All payments and expense
reimbursements under this Section 5(h) shall be subject to Executive’s
submission of appropriate vouchers, bills and receipts in accordance with the
Company’s policies.

 

 

 

 

 

 

 

(i)

 

Working Facilities: During the Period of Employment, the Company shall provide
Executive with an office, secretarial, administrative and other assistance, and
such other facilities and services as shall be suitable to his position and
appropriate for the performance of his duties.

 

 

 

 

 

6.

 

TERMINATION:

 

Executive’s employment under this Agreement may be terminated by either party at
any time and for any reason, subject to the consequences of termination as
provided in this Section 6. Upon Executive’s termination of employment for any
reason, the Period of Employment shall terminate and Executive shall be paid the
Accrued Rights. For purposes of this Agreement, “Accrued Rights” shall include:
(i) Executive’s earned but unpaid Base Salary as of the date of his termination
of employment and his accrued and unused vacation pursuant to
Section 5(g) hereof, which shall be paid within thirty (30) days of termination;
(ii) reimbursement for reasonable business expenses and authorized travel
expenses incurred but still outstanding under Section 5(h) hereof, which shall
be paid within thirty (30) days of termination; (iii) any bonus under the
Incentive Plan earned and approved to be paid by the Compensation Committee with
respect to completed fiscal periods that precede Executive’s date of termination
but have not been paid through the date of termination, which shall be paid
within thirty (30) days of the Compensation Conmittee’s approval of such
payment, but in no event later than March 15 following the calendar year to
which the bonus relates, if so approved; and (iv) all payments, rights and
benefits due as of the date of termination under the terms of the Company’s or
MTR’s (as applicable) employee and fringe benefit plans and programs in which
Executive participated during the Period of Employment, the time and manner of
payment of which shall be determined according to the terms and conditions of
the applicable plans and programs.

 

 

 

 

 

 

 

(a)

 

Termination Without Cause: Subject to Section 6(f) hereof, in the event that the
Company terminates Executive’s employment hereunder without Cause during the
Agreement Term (which, for the avoidance of doubt, shall not include Executive’s
death or Disability (as defined below)), then, in addition to the Accrued

 

[g11893ke01i003.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

Rights, Executive shall be entitled to receive the following severance payments
and benefits (the “Severance Payments”):

 

 

 

 

 

 

 

 

 

(i) continued payment of the Base Salary for a period of 12 (twelve) months
following the date of Executive’s termination of employment (the “Severance
Period”), payable in accordance with the Company’s normal payroll practice;

 

(ii) a bonus amount under the Incentive Plan, based on achievement of the
applicable performance criteria for the Incentive Plan year in which Executive
terminates employment, as determined at the Compensation Committee’s discretion,
and adjusted on a pro rata basis based on the number of days Executive was
actually employed during such year; provided, however, that Executive shall only
be entitled to such payment if he is employed with the Company for a period of
at least six (6) months during such Incentive Plan year. Such amount shall be
paid in a lump sum within thirty (30) days of the Compensation Committee’s
approval of such payment, but in no event later than March 15 following the
calendar year to which the bonus relates, if so approved; and

 

(iii) continued medical coverage under the Company’s group health plan for the
Severance Period on the same terms and conditions that applied to Executive at
the time of his termination of employment (including, without limitation,
employee contribution rates, if applicable, and coverage); following the
Severance Period, Executive shall be permitted to elect COBRA continuation
coverage in accordance with applicable law.

 

The Severance Payments will begin on the 60th day following Executive’s
termination of employment, with the first such payment to include any amounts
attributable to payroll intervals occurring prior to such date, provided,
however, that, to the extent that the payments are exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), such exempt payments
shall be made beginning with the first payroll date following the effectiveness
of the general release of claims set forth in Section 6(f) hereof.

 

 

 

 

 

 

 

(b)

 

Termination For Cause; Termination by Executive: In the event that (i) the
Company terminates Executive’s employment hereunder for Cause, or (ii) the
Executive terminates his employment hereunder (except for Good Reason as
provided in Section 6(e) hereof), Executive shall not be entitled to receive any
payments or benefits under this Agreement other than the Accrued Rights. “Cause”
shall mean (i) Executive’s conviction for a

 

[g11893ke01i004.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

felony, crimen falsi or serious misdemeanor, (ii) Executive’s embezzlement or
misappropriation of funds or property of the Company or any of its affiliates,
(iii) Executive’s consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his duties and obligations
hereunder; (iv) Executive’s engaging in activity that the Chief Executive
Officer of MTR determines in his reasonable judgment would result in the
suspension or revocation of any video lottery, parimutuel, or other gaming
license or permit held by MTR or any of its subsidiaries; (v) a determination by
any state gaming regulatory agency that Executive is not suitable to hold his
position or otherwise to participate in a gaming enterprise in the state in
question; or (vi) Executive’s material violation of the provisions of
Section 11(g) hereof.

 

 

 

 

 

 

 

(c)

 

Death or Disability: In the event of Executive’s death or Disability, the Period
of Employment shall terminate and Executive shall not be entitled to receive any
payments or benefits under this Agreement other than the Accrued Rights. For
purposes of this Agreement, “Disability” shall mean the inability of Executive
by reason of physical or mental disability to continue the proper performance of
his duties hereunder for a period of 180 consecutive days. Notwithstanding the
foregoing, in the event of Executive’s death, his estate or beneficiaries, as
applicable, shall be entitled to receive the proceeds of the life insurance
policy referred to in Section 5(e) hereof.

 

 

 

 

 

 

 

(d)

 

Expiration of Period of Employment. Subject to Section 6(f) hereof, in the event
that Executive’s employment terminates upon expiration of the Agreement Term
(including any renewal thereof) by reason of the Company’s provision of a
Non-Renewal Notice, then Executive shall receive the Accrued Rights and the
Severance Payments set forth in Section 6(a) hereof.

 

 

 

 

 

 

 

(e)

 

Change in Control: Notwithstanding any other provision of this Agreement to the
contrary, and subject to Section 6(f) hereof, if a Change in Control shall occur
during the Period of Employment, and, prior to the first anniversary of the
consummation date of the Change in Control, either (i) the Company terminates
Executive’s employment without Cause or (ii) Executive terminates his employment
for Good Reason, then the Executive shall receive the Accrued Rights and the
Severance Payments set forth in Section 6(a) hereof, except that the Severance
Period shall be eighteen (18) months. For the avoidance of doubt, in the event
of such a Change in Control, the Agreement Term shall continue in effect at
least until the first anniversary of the Change in Control.

 

[g11893ke01i005.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

“Change in Control” shall mean the occurrence of either of the following:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(the “Act”) of beneficial ownership (within the meaning of Rule 13d-3 of the
Act) of more than 50% of the (A) then outstanding voting stock of MTR; or
(B) the combined voting power of the then outstanding securities of MTR entitled
to vote;

 

(ii) an ownership change in which the shareholders of MTR before such ownership
change do not retain, directly or indirectly, at least a majority of the
beneficial or legal interest in the voting stock of MTR after such transaction,
or in which MTR is not the surviving company;

 

(iii) the direct or indirect sale or exchange by the beneficial owners (directly
or indirectly) of MTR of all or substantially all of the assets of MTR; or

 

(iv) during any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of MTR in which such person is named as a
nominee for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of MTR as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director.

 

“Good Reason” shall mean the occurrence of either of the following events
without Executive’s consent: (i) a material diminution in Executive’s duties as
contemplated herein, (ii) a material reduction in Executive’s Base Salary or
(iii) the relocation by the Company of Executive’s place of employment to more
than fifty (50) miles from the Company’s offices in Erie, PA; provided, however,
that Executive shall give written notice to the Company of the applicable event
within ninety (90) days of the occurrence thereof, and the Company shall have a
period of thirty

 

[g11893ke01i006.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

(30) business days after receipt of such notice to cure the event, and in the
event of cure, (or the commencement of steps reasonably designed to result in
prompt cure), Executive’s assertion of Good Reason shall be null and void.

 

 

 

 

 

 

 

(f)

 

Release; Cessation of Severance Payments: Executive hereby agrees that Executive
shall be entitled to the Severance Payments and other benefits provided for in
Sections 6(a), 6(d) and 6(e) hereof (other than the Accrued Rights) (i) only if
Executive timely executes and delivers to the Company a general release of
claims specified by the Company and substantially in the form attached hereto as
Exhibit A, and the general release of claims has become effective and
irrevocable in accordance with its terms, and (ii) only so long as Executive
does not breach any of the restrictive covenants in Section 7 hereof.

 

 

 

 

 

7.

 

RESTRICTIVE COVENANTS:

 

 

 

 

 

 

 

 

 

(a)

 

Intellectual Property: All programs, ideas, strategies approaches, practices or
inventions created, developed, obtained or conceived of by Executive during the
term hereof by reason of his engagement by the Company, MTR or their affiliates
(collectively, the “Protected Parties”), shall be owned by and belong
exclusively to the Protected Parties, provided that they are related in any
manner to the Protected Parties’ business. Executive shall (i) promptly disclose
all such programs, ideas, strategies, approaches, practices, inventions or
business opportunities to the Protected Parties, and (ii) execute and deliver to
the applicable Protected Party, without additional compensation, such
instruments as the Protected Party may require from time to time to evidence its
ownership of any such items.

 

 

 

 

 

 

 

(b)

 

Confidentiality: Executive agrees that during the Period of Employment and at
all times thereafter, he will not, directly or indirectly, (i) disclose to any
other person or entity, either during or after his employment by the Company, or
(ii) use, except during his employment by the Company in the business and for
the benefit of the Protected Parties, any confidential information, proprietary
information, competitive information and/or trade secrets (collectively,
“Confidential Material”) relating to the business practices of the Protected
Parties acquired by Executive during his employment by the Company, provided,
however, that such Confidential Material shall not include any information that
has become generally available to the public other than as a result of a
disclosure by Executive. Nothing herein shall preclude Executive from disclosing
Confidential Material to the extent such disclosure

 

[g11893ke01i007.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

is required by law or court or administrative order, in which case Executive
shall notify the Company in advance of any such disclosure (or if advance notice
is not practicable, as soon as possible following such disclosure). Upon
termination of his employment with the Company for any reason, Executive agrees
to return to the Company all tangible manifestations of Confidential Materials
and all copies thereof.

 

 

 

 

 

 

 

(c)

 

Non-Competition: Executive agrees that during the Restricted Period (as defined
below), Executive will not become a stockholder, member, director, officer,
employee or agent of or consultant to any corporation, partnership or other
entity that is engaged in a Competing Business within the Restricted Area (as
each term is defined below), or otherwise engage, directly or indirectly, in a
Competing Business within the Restricted Area. “Competing Business” shall mean
the business of competitive gaming (including, without limitation, casino
operation and horseracing). “Restricted Area” shall mean one hundred (100) miles
from any location in which any Protected Party does business or in which
Executive has knowledge that any of the Protected Parties contemplates doing
business. The foregoing shall not preclude the ownership by Executive (solely as
an investor and without any other participation in or contact with the
management of the business) of less than five percent (5%) of the outstanding
shares of stock of any corporation engaged in any such business, which shares
are regularly traded on a national securities exchange or in an over-the-counter
market.

 

 

 

 

 

 

 

 

 

“Restricted Period” shall mean the Period of Employment and (i) if Executive’s
employment terminates under the circumstances described in Section 6(a), (d), or
(e) hereof, the applicable Severance Period provided for under such sections, or
(ii) if Executive’s employment terminates under any other circumstances
(including, without limitation, by the Company for Cause, or by Executive
without Good Reason), the ninety (90) day period immediately following the
Period of Employment.

 

 

 

 

 

 

 

(d)

 

Non-Solicitation: Executive agrees that during the Period of Employment and for
the one (l) year period immediately following Executive’s termination of
employment from the Company for any reason, Executive shall not, directly or
indirectly, without the express written consent of the applicable Protected
Party, solicit any person who is or shall be in the employ or service of such
Protected Party to leave such employ or service for any other employment
opportunity.

 

[g11893ke01i008.jpg]

 

--------------------------------------------------------------------------------


 

 

 

(e)

 

Acknowledgement: Executive acknowledges and agrees that (A) the agreements and
covenants contained in this Section 7 are (i) reasonable and valid in
geographical and temporal scope and in all other respects and (ii) essential to
protect the value of the business and assets of the Protected Parties, and
(B) by his employment with the Company, Executive has obtained and will obtain
knowledge, contacts, know-how, training, and experience, and there is a
substantial probability that such knowledge, contacts, know-how, training, and
experience could be used to the substantial advantage of a competitor of the
Protected Parties and to the substantial detriment of the Protected Parties.

 

 

 

 

 

8.

 

TAXES:

 

The Company and it affiliates may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes. Executive acknowledges and represents that the
Company has not provided any tax advice to him in connection with this Agreement
and that he has been advised by the Company to seek tax advice from his own tax
advisors regarding this agreement and payments that may be made to Executive
pursuant to this agreement, including specifically, the application of the
provisions of Section 409A of the Code to such payments.

 

 

 

 

 

9.

 

APPLICATION OF SECTION 409A OF THE CODE:

 

To the extent applicable, it is intended that this Agreement comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, so as to
prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent. If and to
the extent that any payment or benefit under this Agreement is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Code and is payable to Executive by reason of Executive’s
termination of employment, then such payment or benefit shall be made or
provided to Executive only upon a “separation from service” as defined for
purposes of Section 409A of the Code. In no event will the reimbursements or
in-kind benefits to be provided pursuant to this Agreement in one taxable year
affect the amount of reimbursements or in-kind benefits to be provided in any
other taxable year, nor Executive’s right to reimbursement or in-kind benefits
be subject to liquidation or exchange for another benefit. Each payment under
this Agreement will be considered a “separate payment” and not one of a series
of payments for purposes of Section 409A of the Code. Notwithstanding any
provision of this Agreement to the contrary, if Executive is a “specified
employee”

 

[g11893ke01i009.jpg]

 

--------------------------------------------------------------------------------


 

 

 

 

 

within the meaning of Section 409A(a)(2)(B) of the Code (as determined by the
Company), any payment (or portion thereof) otherwise due Executive during the
first six months following Executive’s termination of employment that is not
exempt from Section 409A of the Code either as separation pay or as a short term
deferral under applicable Treasury regulations will be held until and paid on
the day following the expiration of such six-month period. In no event shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.

 

 

 

 

 

10.

 

INDEMNIFICATION

The Company shall indemnify and hold harmless Executive to the fullest extent
permitted by the Company’s by-laws and certificate of incorporation for any
action or inaction of the Executive while serving as an officer or director of
the Company.

 

 

 

 

 

11.

 

GENERAL:

 

 

 

 

 

 

 

 

 

(a)

 

Parties In Interest: This Agreement shall be binding upon and inure to the
benefit of Executive and his heirs and beneficiaries, and it shall be binding
upon and inure to the benefit of the Company and its successors and assigns.

 

 

 

 

 

 

 

(b)

 

Arbitration; Injunctive Relief: Any disputes arising under the terms of this
Agreement shall be settled by binding arbitration between the parties in the
Wexford, Pennsylvania area in a proceeding held under the rules of the American
Arbitration Association. The arbitrators shall have no authority to grant either
party any consequential, incidental, punitive or special damages.
Notwithstanding the foregoing provisions of this Section 11(b), recognizing the
irreparable damage will result to the Protected Parties in the event of the
breach or threatened breach of any of the covenants in Section 7 hereof, and
that the Protected Parties’ remedies at law for any such breach or threatened
breach will be inadequate, the Protected Parties, in addition to such other
remedies which may be available to it (including, without, limitation immediate
cessation of the Severance Payments), shall be entitled to an injunction,
including a mandatory injunction, to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining Executive from the continuation of such breach.

 

[g11893ke01i010.jpg]

 

--------------------------------------------------------------------------------

 

 

 

(c)

 

Entire Agreement (Merger & Integration): This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company or MTR and contains all of
the covenants and agreements between the parties with respect to such employment
in any manner whatsoever. Any modification of this Agreement will be effective
only if it is in writing signed by the parties.

 

 

 

 

 

 

 

(d)

 

Governing Law: Pennsylvania without giving effect to the choice of law or
conflicts of law rules and laws of such jurisdiction.

 

 

 

 

 

 

 

(e)

 

Severability: In the event that any term or condition contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

 

 

 

 

 

 

(f)

 

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

 

 

 

 

 

 

(g)

 

Code of Ethics: Executive acknowledges receipt of and agrees to comply with
(i) MTR Gaming Group, Inc.’s Code of Ethics and Business Conduct, as well as the
Conflicts of Interest Policies, copies of which are attached hereto as Exhibit B
and incorporated by reference. Additionally, Executive acknowledges that MTR’s
securities are publicly traded and agrees that due to his position he may be in
possession of material non-public information. Accordingly, Executive warrants
that he will neither (i) trade in MTR’s securities nor (ii) “tip” another person
or entity, in each case, while Executive is in possession of material non-public
information about MTR or its affiliates.

 

 

 

 

 

 

 

(h)

 

Notice: Any notice required or permitted to be given pursuant to this Agreement
shall be sufficient only if in writing and sent by certified or registered mail,
return receipt requested, (i) if the notice is to the Company, to the Chief
Executive Officer of MTR at MTR’s Corporate office, and (ii) if the notice is to
Executive, at his address on record with the Company. Notice shall also be
sufficient if delivered by hand to the persons specified in the preceding
sentence, as applicable.

 

[g11893ke03i001.jpg]

 

--------------------------------------------------------------------------------


 

 

 

(i)

 

Board Approval: This Agreement shall neither be valid nor binding until such
time that it is approved of and/or ratified by the Board.

 

 

 

 

 

 

 

(j)

 

Survival: For the avoidance of doubt, neither the termination of the Agreement
Term nor the termination of the Period of Employment shall relieve the parties
of those obligations that are intended to survive any such termination.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE FOLLOWS.

 

[g11893ke03i002.jpg]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
15, day of December, 2010.

 

 

 

PRESQUE ISLE DOWNS, INC.

 

 

 

 

 

/s/ Steven M. Billick

 

Name:

Steven M. Billick

 

 

Chairman and Interim Chief Executive Officer of MTR Gaming Group, Inc.

 

 

 

 

 

 

 

Accepted by:

/s/ Fred Buro

 

 

Fred Buro

 

 

Executive

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

This general release of claims (this “General Release”) is entered into by and
between Fred Buro (“Executive”) and Presque Isle Downs, Inc. (the “Company”), a
wholly owned subsidiary of MTR Gaming Group, Inc., as of the date hereof,
pursuant to the terms of the Employment Agreement dated as of December 15, 2010
by and between Executive and the Company (the “Employment Agreement”).

 

1.             Release.  In exchange for and in consideration of the severance
payments, benefits and other payments and rights of Executive described in the
Employment Agreement (the “Severance Payments and Benefits”) and for other good
and valuable consideration, Executive, on behalf of himself, his agents,
representatives, administrators, receivers, trustees, estates, spouse, heirs,
devisees, assignees, transferees, legal representatives and attorneys, past or
present (as the case may be), hereby irrevocably and unconditionally releases,
discharges, and acquits all of the Released Parties (as defined below) from any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys’ fees and causes of action of every kind and nature, known
and unknown, which Executive may have against them up to the Effective Date (as
defined below) of this General Release (the “Released Claims”), including but
not limited to causes of action, claims or rights arising out of, or which might
be considered to arise out of or to be connected in any way with:
(i) Executive’s employment with the Company or the termination thereof, (ii) any
treatment of Executive by any of the Released Parties, which shall include,
without limitation, any treatment or decisions with respect to hiring,
placement, promotion, work hours, discipline, transfer, termination,
compensation, performance review or training; (iii) any damages or injury that
Executive may have suffered, including without limitation, emotional or physical
injury, or compensatory damages; (iv) employment discrimination, which shall
include, without limitation, any individual or class claims of discrimination on
the basis of age, disability, sex, race, religion, national origin, citizenship
status, marital status, sexual preference, or any other basis whatsoever; and
(v) all such other claims that Executive could asset against any, some, or all
of the Released Parties in any forum, accrued or unaccrued, liquidated or
contingent, direct or indirect. This release shall be construed as broadly as
possible and, without limiting the foregoing, the Released Claims shall include
any and all claims that Executive has alleged or could have alleged, whether
known or unknown, accrued or unaccrued, based on acts, omissions, transactions
or occurrences which occurred up to the Effective Date against any Released
Party for violation(s) of any of the following, in each case, as amended: the
National Labor Relations Act; Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act of
1990; the Civil Rights Act of 1991; Sections 1981-1988 of Title 42 of the United
States Code; the Equal Pay Act; the Employee Retirement Income Security Act of
1974; the Immigration Reform Control Act; the Americans with Disabilities Act of
1990; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002; any other federal, state, or local law or ordinance;
any public policy, whistleblower, contract, tort, or common law; and any demand
for costs or litigation expenses, including but not limited to attorneys’ fees.
In no event, however, shall any claims, causes of action, suits, demands or
other obligations or liabilities be released pursuant to the foregoing if and to
the extent they relate to (a) the Severance Payments

 

--------------------------------------------------------------------------------


 

and Benefits which Executive is entitled to receive pursuant to the provisions
of the Employment Agreement; (b) any rights or benefits which Executive is
entitled to under the Company’s option, restricted stock or other equity
incentive plans; (c) any vested benefits which Executive is entitled to under
the Company’s pension, savings, retirement, 401K or other plans; or (d) any
rights that Executive has or may have to be indemnified by the Company pursuant
to any contract, statute, or common law principle—including, without limitation,
the Company’s Certificate of lncorporation, By-laws and directors and officers
liability insurance policies.

 

2.   Released Parties.  The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company’s former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) any predecessor or successor of any person listed in clauses (i) an (ii);
and (iv) each former, current, and future officer, director, agent,
representative, employee, servant, owner, shareholder, partner, joint venturer,
attorney, employee benefit plan, employee benefit plan administrator, insurer,
administrator, and fiduciary of any of the persons listed in clauses (i) through
(iii), and any other person acting by, through, under, or in concert with any of
the persons or entities listed herein.

 

3.   OWBPA and ADEA Release.  Pursuant to the Older Workers Benefit Protection
Act of 1990, Executive understands and acknowledges that by executing this
General Release and releasing all claims against any of the Released Parties, he
has waived any and all rights or claims that he has or could have against any
Released Party under the Age Discrimination in Employment Act (“ADEA”), which
includes any claim that any Released Party discriminated against Executive on
account of his age. Executive also acknowledges the following:

 

(a) The Company, by this General Release, has advised Executive to consult with
an attorney prior to executing this General Release;

 

(b) Executive has had the opportunity to consult with his own attorney
concerning this General Release;

 

(c) This General Release does not include claims arising from any act, omission,
transaction or occurrence which happens on or after the Effective Date of this
General Release, provided, however, that any claims arising after the Effective
Date of this General Release from the then-present effect of acts or conduct
occurring before the Effective Date of this General Release shall be deemed
released under this General Release; and

 

(d) The Company has provided Executive the opportunity to review and consider
this General Release for 21 days or, if Executive’s termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in ADEA), 45 days from the date Executive receives
this General Release (the “Review Period”). At Executive’s option and sole
discretion, Executive may waive the Review Period and execute this General
Release before the expiration of 21 or 45 days, as applicable. In electing to
waive the Review Period, Executive acknowledges and admits that he was given a
reasonable period of time within which to

 

15

--------------------------------------------------------------------------------


 

consider this General Release and his waiver is made freely and voluntarily,
without duress or any coercion by any other person.

 

4.   ADEA Revocation Period.  Executive may revoke this General Release within a
period of seven days after execution of this General Release. Executive agrees
that any such revocation is not effective unless it is made in writing and
delivered to the attention of the Secretary of the Company by the end of the
seventh calendar day. Under any such valid revocation, Executive shall not be
entitled to any Severance Payment and Benefits under the Employment Agreement.
This General Release becomes effective on the eighth calendar day after it is
executed by both parties (the “Effective Date”).

 

5.   Representations by Executive.  Executive confirms that no claim, charge, or
complaint against any of the Released Parties, brought by him, exists before any
federal, state, or local court or administrative agency. Executive represents
and warrants that he has no knowledge of any improper or illegal actions or
omissions by the Company, nor does he know of any basis on which any third party
or governmental entity could reasonably assert such a claim. This expressly
includes any and all conduct that potentially could give rise to claims under
the Sarbanes-Oxley Act of 2002 (Public Law 107-204).

 

6.   No Right to File Claims.  Executive agrees that he will not, unless
otherwise prohibited by law, at any time hereafter, voluntarily participate in
as a party, or permit to be filed by any other person on his behalf or as a
member of any alleged class of persons, any action or proceeding of any kind,
against the Company, or its past, present, or future parents, subsidiaries,
divisions, affiliates, successors and assigns and any of their past, present or
future directors, officers, agents, trustees, administrators, attorneys,
employees or assigns (whether acting as agents for the Company or in their
individual capacities), with respect to any Released Claims; in addition,
Executive agrees to have himself removed from any such action or proceeding with
respect to which he has involuntarily become a party. Executive further agrees
that he will not seek or accept any award or settlement from any source or
proceeding with respect to any claim or right covered by this General Release
and that this General Release shall act as a bar to recovery in any such
proceedings.

 

7.   No Admission of Liability.  Executive agrees that neither this General
Release nor the furnishing of the consideration for the general release set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind. Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for Executive’s
obligations under this General Release.

 

8.   Governing Law.  This General Release shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws provisions. If any provision of the General Release other
than the general release set forth above, is declared legally or factually
invalid or unenforceable by any court of competent jurisdiction and if such
provision cannot be modified to be enforceable to any extent or in any
application, then such provision immediately shall become null and void, leaving
the remainder of this General Release in full force and affect.

 

16

--------------------------------------------------------------------------------


 

9.   Prior Agreements.  This General Release sets forth the entire agreement
between Executive and the Released Parties with respect to the matters set forth
herein, and supersedes any and all prior agreements or understandings, whether
written or oral, between the parties with respect to the matters set forth
herein, except as otherwise specified in this General Release. This General
Release shall not affect the continuing obligations of Executive under the
Employment Agreement. Executive acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to sign this General Release, except for those set forth in
this General Release.

 

10.   Amendment.  This General Release may not be amended except by a written
agreement signed by both parties, which specifically refers to this General
Release.

 

11.   Counterparts; Execution Signatures.  This General Release may be executed
in any number of counterparts by the parties hereto and in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

EXECUTIVE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS GENERAL RELEASE; THAT HE
HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE THOSE STATED AND
CONTAINED IN THIS GENERAL RELEASE; AND THAT HE IS SIGNING THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY. EXECUTIVE STATES THAT HE IS IN GOOD HEALTH AND IS
FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS GENERAL RELEASE.

 

(SIGNATURE PAGE TO FOLLOW)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has executed this General Release as of the
    day of             20    .

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Name:

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

18

--------------------------------------------------------------------------------
